Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158957(46)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DANIEL WALKER and NANCY WALKER,                                                                      Elizabeth T. Clement
           Plaintiffs-Appellees,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158957
  v                                                                 COA: 337824
                                                                    Oakland CC: 2015-145904-NH
  WILLIAM BEAUMONT HOSPITAL and SAID
  HAFEZ KHAYYATA, M.D.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before March 18, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 8, 2019

                                                                               Clerk